Citation Nr: 0520173	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.

2.  Entitlement to service connection for aortic valve 
abnormality as secondary to periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision, by the Winston-Salem, North Carolina, Regional 
Office (RO).

In July 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO).  The veteran also testified at 
a hearing which was chaired by the undersigned Veterans Law 
Judge at the RO in November 2004.  Transcripts of both 
hearings have been associated with the claims folder.  

In its January 2003 rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
periodontal disease, and denied service connection on the 
merits for that disability; the RO also determined that new 
and material evidence had not been submitted to reopen his 
claim of entitlement to service connection for aortic valve 
insufficiency, secondary to periodontal disease.  However, 
the June 2002 decision, wherein the RO initially denied 
service connection for periodontal disease and aortic valve 
insufficiency, never became final.  The veteran's notice of 
disagreement was received within one year of the notification 
of the June 2002 rating decision.  As such, the Board will 
address whether he is entitled to a grant of service 
connection for periodontal disease and aortic valve 
insufficiency on a de novo basis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when action is required of him.

REMAND

The veteran has reported that he remained in the Reserves 
until his retirement from service in 2003, and that he 
received periodic examinations and was told that he had 
periodontal disease.  No records regarding the veteran's 
military service after January 1984 are currently of record.  
An attempt should be made to verify the veteran Reserve 
service and obtain medical and dental records associated with 
this service.

The service medical records show that the veteran was seen in 
August 1982 for (1) "Prophy" and (2) "perio eval."  Dental 
X-rays were taken in August 1982 and are of record.  The only 
comments in the dental records for this visit are as follows:  
"Exam, IONE, P&TI" with "CLASS" listed as "3CG."  No 
diagnosis of periodontal disease was noted.  The service 
medical records are completely silent with respect to any 
complaints, clinical findings or diagnosis of heart disease, 
including aortic valve abnormality.  The DD Form 214 for the 
veteran indicates "dental care was not provided within 90 
days prior to separation." 

Post-service treatment records, including VA as well as 
private treatment reports, dated from November 1994 through 
December 2001, reflect treatment for several disabilities, 
including heart disease and ongoing evaluation for 
periodontal disease.  

Among the above records is a medical statement from Dr. L. S. 
Bright, Jr., dated in July 2000, indicating that the veteran 
was diagnosed with severe periodontal disease in November 
1994.  Dr. Bright noted that literature suggests that there 
is a direct correlation between periodontal disease and heart 
disease.  Dr. Bright further noted that the veteran was told 
in June 1999 that he had a "leaky heart valve."  

Dr. Bright, in a statement dated in July 2003, reported that 
the words "perio eval," which appeared on the veteran's 
service dental records, suggests that the doctor was 
evaluating the veteran for a periodontal condition.  Dr. 
Bright stated that only a person with periodontal disease has 
a perio eval.  

At the hearings in July 2003 and November 2004, the veteran 
testified that he sought treatment in service for dental 
problems; he stated that he had occasional bleeding of the 
gums, particularly with brushing.  The veteran indicated that 
he did have an evaluation, and he was told that he had 
periodontal disease.  The veteran related that he first 
sought medical treatment for dental problems in 1994; he 
noted he sought treatment because he had a severe toothache, 
which eventually led to a root canal.  The veteran testified 
that his heart problem was first discovered in 1997.  The 
veteran related that he was in the reserves from 1984 to 2003 
and underwent periodic examinations and was told that he had 
periodontal disease.

VA has not accorded the veteran a dental examination or 
obtained a medical opinion as to whether the service dental 
records reflect findings indicative of periodontal disease 
and if so, whether periodontal disease identified after 
service is related to any in-service periodontal disease.  VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  In the case of a claim 
for disability compensation, the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  A medical opinion is 
needed to determine if there is any relationship between any 
current periodontal disease and the veteran's military 
service.  

The Board will defer a decision as to the claim of 
entitlement to service connection for aortic valve 
abnormality as secondary to periodontal disease pending 
completion of the action requested below.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Verify any military service the 
veteran had after January 1984 and obtain 
medical and dental records associated 
with this service.

2.  Arrange for the veteran to be 
scheduled for a dental or periodontal 
examination to obtain opinions as to the 
relationship between periodontal disease 
identified after service and his military 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should review the service dental records, 
including the dental X-rays taken in 
August 1982, and provide an explanation 
as to the entries made in the dental 
records on August 16, 1982, and state 
whether these entries indicate the 
presence of periodontal disease.  The 
examiner should express an opinion as to 
whether there is at least a 50 percent 
probability or greater that the 
periodontal disease first identified 
after service in 1994 began during the 
veteran's military service or is related 
to any incident of such service.

3.  Thereafter, readjudicate the claims 
for service connection for periodontal 
disease and aortic valve abnormality.  If 
the RO's decision on either claim remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
for its review, as appropriate.  

The Board expresses no opinion as to the ultimate outcome on 
the merits.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO must treat these claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

